Citation Nr: 0816998	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which, in pertinent part, 
denied entitlement to service connection for the above 
condition.  Jurisdiction now resides with the Winston-Salem, 
North Carolina, RO.

On his November 2004 substantive appeal, the veteran 
requested a hearing before the Board at the RO.  This hearing 
was scheduled for October 2007 and the veteran did not 
appear.  In a November 2007 letter, the veteran asked that 
his hearing be rescheduled.  In April 2008 the Board denied 
the veteran's motion to reschedule.


FINDINGS OF FACT

1.  There is no evidence linking current PTSD to an in-
service stressor.

2.  There is no evidence of pre-existing PTSD that was made 
worse in service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran received these notices in letters issued by the 
RO in March 2003, January 2005, September 2005, and March 
2006.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Any timing deficiency with regard to the notices in 
this case, was cured by readjudication of the claims in 
supplemental statements of the case issued after the notices 
were provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

The provisions of 38 U.S.C.A. § 3.304(f)(3) require 
additional notice in the case of a claim for service 
connection for PTSD based on an in-service personal assault.  
While the veteran is claiming service connection based on a 
personal assault, he does not contend that the assault 
occurred in service.  In any event, the RO essentially 
provided this notice in its September 2005 letter.  It 
subsequently readjudicated the claim.

The RO took steps to obtain all treatment records reported by 
the veteran or noted in the record. 

The veteran has not been afforded an examination.  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

In this case there is no competent evidence indicating that 
the claimed PTSD may be associated with service.  There is no 
competent evidence that current PTSD may be associated with 
service.  An examination is therefore, not required.

Service Connection

Compensation is payable for personal injury suffered or 
disease contracted in line of duty, or aggravated in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110 (West 2002).

The term "active military, naval or air service" includes 
active duty and under some circumstances periods of active 
duty for training and inactive duty training.  38 U.S.C.A. 
§ 101(24) (West 2002).  

"Active duty" is defined as full time service in Armed 
Forces other than active duty for training.  38 U.S.C.A. 
§ 101(21) (West 2002).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below.  38 C.F.R. § 3.304(f).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3) (2007).

The record in this case is replete with diagnoses and 
assessments of PTSD.  The only reported stressor, however, 
was a sexual assault that took place when the veteran was 13 
years old.  The only pertinent medical opinions attribute the 
current PTSD to childhood sexual trauma.  This stressor took 
place long before the veteran entered active duty.  Hence, it 
could not serve as the basis for providing service connection 
for PTSD.

The veteran has not reported an in-service stressor.  While 
the pre-service assault was by an active duty service member 
and took place while the veteran's father was in service, 
service connection is not possible.  The provisions of 
38 U.S.C.A. § 1110 and 38 C.F.R. § 3.304(f) clearly require, 
that the trauma have taken place while the veteran was in 
active military service.

The veteran has argued that the stressor was aggravated by 
his service, in that he found himself in a hostile 
environment upon entry into active duty.  There is no medical 
evidence linking the current PTSD to any event other than the 
sexual assault prior to service.  The veteran has not 
reported an in-service stressor, and has argued that the 
evidence of aggravation in service consists of the fact that 
he is now receiving treatment.  The recent treatment, 
however, does not in any way show aggravation of his 
disability in service.  None of the current treatment records 
make any mention of in-service aggravation.  In fact the 
veteran has not reported a pre-existing disability that could 
have been aggravated.

As a lay person the veteran would not be competent to 
diagnose pre-existing PTSD that was aggravated by service, or 
to attribute current PTSD to service.  Barr v. Nicholson, 21 
Vet App 303 (2007).  The regulation requires medical evidence 
of a link between current PTSD and an in-service event, and 
there is no such evidence in this case.

Absent any evidence of a stressor while the veteran was in-
service, or of medical evidence linking current PTSD to 
service, the evidence is against the claim for service 
connection for PTSD.  The claim must, therefore, be denied.  
38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for PTSD is denied.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


